                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                   EUGENE DIVISION



JAMES J., 1                                              Case No. 6:18-cv-00055-CL
                                                         ORDER AND OPINION
                 Plaintiff,
      vs.

COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.



AIKEN, District Judge:

      Magistrate Judge Mark Clarke has filed his Findings and Recommendation

("F&R") (doc. 20) recommending that the decision of the Commissioner be

AFFIRMED. This case is now before me. See 28 U.S.C. § 636(b)(l)(B) and Fe_d. R.

Civ. P. 72(b).




       1 In the interest of privacy, this opinion uses only the first name and the
initial of the last name of the non-governmental party or parties in this case.
Where applicable, this opinion uses the same designation for a non-governmental
party's immediate family member.
PAGE 1 - ORDER
       No objections have been timely filed.         Although this relieves me of my

obligation to perform a de nova review, I retain the obligation to "make an informed,

final decision." Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir.

1983), overruled on other grounds, United States v. Reyna-Tapia, 328 F.3d 1114,

1121-22 (9th Cir. 2003) (en bane). The Magistrates Act does not specify a standard

of review in cases where no objections are filed. Ray v. Astrue, 2012 WL 1598239, *1

(D. Or. May 7, 2012).           Following the recommendation of the Rules Advisory

Committee, I review the F&R for "clear error on the face of the record[.]" Fed. R. Civ.

P. 72 advisory committee's note (1983) (citing Campbell v. United States District

Court, 501 F.2d 196, 206 (9th Cir. 1974)); see also United States v. Vann, 535 U.S. 55,

64 n.6 (2002) (stating that, "[i]n the absence of a clear legislative mandate, the

Advisory Committee Notes provide a reliable source of insight into the meaning of' a

federal rule). Having reviewed the file of this case and Magistrate Judge ·Clarke's

order, I find no clear error.

      Thus, I adopt Magistrate Judge Clarke's F&R (doc. 20) in its entirety.

Accordingly, the decision of the Commissioner is AFFIRMED, and this case 1s

dismissed.

       IT IS SO ORDERED.

       Dated thisdj___� of January, 2020.




                                         Ann Aiken
                                 United States District Judge



PAGE 2 - ORDER
